Citation Nr: 0214958	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  90-23 131	)	DATE
	)
	)


THE ISSUE

Whether a February 1986 decision of the Board of Veterans' 
Appeals denying service connection for a heart disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.  


REPRESENTATION

Moving Party represented by:  Anthony P. Adorante, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran, who is the moving party, served on active duty 
from October 1950 to May 1952.   

This matter comes before the Board on the moving party's 
motion for revision of a February 1986 Board decision on the 
grounds of clear and unmistakable error (CUE).  The February 
1986 Board decision denied the veteran's claim of entitlement 
to service connection for a heart disorder.    

In a June 1999 decision, the Board determined that the 
February 1986 Board decision was not clearly and unmistakably 
erroneous.  The moving party appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  

In an April 2002 Order, the Court affirmed in part the June 
1999 Board decision and vacated in part and remanded one 
matter to the Board for readjudication and for an adequate 
statement of reasons and bases.  In an April 2002 memorandum 
decision, the Court noted that the veteran made three 
arguments as to CUE in the February 1986 Board decision.  The 
Court indicated that the first CUE claim was that the same 
evidence was before the Board in 1986 and before the RO in 
1994, therefore the 1986 denial must have contained CUE.  The 
Court indicated that in the June 1999 decision, the Board had 
concluded that this CUE claim failed as a matter of law 
because 38 C.F.R. § 20.1405(b) required that no new evidence 
be considered and thus the basis for the later grant of the 
benefit sought was irrelevant to the Board's current 
consideration.  The Court noted that it appeared that 
additional evidence was submitted to the RO after the 
February 1986 Board decision and before the August 1994 RO 
decision.  The Court noted, however, that the Board, in the 
June 1999 decision, failed to make findings of fact as to 
that evidence.  Therefore, the Court remanded this matter for 
readjudication consistent with its decision and for an 
adequate statement of reasons or bases.  The Court vacated 
the June 1999 Board decision as to the first CUE claim, and 
remanded that matter for further proceedings consistent with 
its decision.  

The Court affirmed the June 1999 Board decision as to the 
second and third CUE claims.  The Court noted that the second 
CUE claim was that the Board, in the 1986 decision, did not 
adequately consider all of the medical evidence, lay 
evidence, and testimony.  The Court agreed with the Board in 
the June 1999 decision that this argument was merely a 
disagreement as to how the facts were weighed, and therefore, 
this argument could not support a valid CUE claim.  The Court 
indicated that the third CUE claim was that the Board, in the 
1986 decision, committed CUE because it substituted its own 
medical opinion for the medical opinions of the record by 
dismissing "as having no weight" all of the evidence in 
support of the appellant's claim when in fact there was no 
contrary evidence.  The Court indicated that the June 1999 
decision points out that in the 1986 decision, the Board 
noted the absence of any substantiating clinical findings 
during the appellant's period of service or within one year 
thereafter.  The Court found that in the June 1999 decision, 
the Board correctly found that in the 1986 Board decision, 
the Board did not provide its own medical opinion, but it 
discussed the lack of evidence in the appellant's service 
medical records as to a heart condition and the 1971 
statements as to the recent onset of his heart problems.  The 
Court affirmed the June 1999 Board decision as to the third 
CUE claim.    


FINDINGS OF FACT

1.  In a February 6, 1986 decision, the Board denied the 
moving party's claim of entitlement to service connection for 
heart disorder on the basis that such was not present in 
service or for many years thereafter.    

2.  The Board's decision of February 1986 was supported by 
evidence then of record; it is not shown that the correct 
facts as they were known at the time were not before the 
Board or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.

3.  An August 1994 rating decision granted service connection 
for arteriosclerotic heart disease with angina, atrial 
fibrillation, congestive heart failure, and hypertension with 
residuals of a cerebral vascular accident with transient 
ischemic attacks based upon the evidence then of record 
including a January 1990 medical statement by Dr. B.C., a 
February 1990 medical statement by Dr. J.Y., a March 1993 
medical statement by Dr. W. K., and VA examination reports 
dated in May 1994.   

4.  The January 1990 medical statement by Dr. B.C., the 
February 1990 medical statement by Dr. J.Y., the March 1993 
medical statement by Dr. W. K., and VA examination reports 
dated in April and May 1994 were not part of the record at 
the time of the February 1986 Board decision, and were 
associated with the record after the February 1986 Board 
decision.   
 

CONCLUSION OF LAW

The Board's February 6, 1986 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated in February 1986 based on his contention that such 
decision contained CUE.  He essentially argues that because 
essentially the same evidence was before the Board in 1986 
and before the RO in 1994, the 1986 denial of service 
connection for a heart disorder must have contained CUE.   

In the interest of clarity, the Board will review the factual 
and procedural background of this case, briefly discuss the 
relevant law and VA regulations pertaining to Board CUE, and 
then analyze the moving party's contentions and render a 
decision.

Factual and Procedural Background

The evidence that was of record at the time of the Board's 
February 1986 decision included the veteran's service medical 
records; his Application for Compensation or Pension dated in 
July 1971; several communications received from the veteran 
and his representative between 1971 and November 1985; rating 
decisions dated in January 1972 and 1981; statements from a 
former employer and several individuals; letters from R. A., 
M.D.; the transcript of a personal hearing conducted by a 
hearing officer at the RO in September 1985; and an audio 
recording of a personal hearing before the Board at the RO in 
November 1985. 

The veteran's service medical records, including the report 
of his separation examination in May 1952, are completely 
negative for any abnormal cardiac clinical findings or 
diagnosis or any heart disorder.  His DD Form 214 indicates 
that his military occupational specialty was as a small arms 
proof technician. 

In September 1971, the veteran submitted undated copies of 
electrocardiograms showing atrial fibrillation and two X-ray 
examination reports of the chest.  A January 1970 X-ray 
examination report was interpreted as normal and a June 1971 
chest X-ray report showed findings suggestive of mild left 
ventricular enlargement with a tortuous aorta.  

In a September 1971 statement. Dr. A. stated that he had 
treated the veteran since January 1970, and in June 1971, 
arteriosclerotic heart disease with auricular fibrillation 
was diagnosed.  Dr. A. indicated that the veteran had 
reported that he had had shortness of breath and a rapid 
pulse for a few weeks, but also off and on for a number of 
years.

A December 1971 VA examination report reveals that the 
veteran stated that he had had heart trouble since last 
April.  The diagnoses was arteriosclerotic heart disease, 
atypical angina pectoris, atrial fibrillation, acute and 
chronic congestive heart failure, and probably an 
anteroseptal myocardial infarction. 

In November 1981, an Application for Compensation or Pension 
was received.  The veteran stated that he believed his heart 
condition may have started while he was in Korea but was not 
discovered until 1971.  He indicated no treatment for heart 
disability earlier than 1971; he stated that he had been 
treated for a heart condition by Dr. A. from 1971 to 1973, by 
Dr. O. M. from 1974 until the present, and by VA since 1971. 

In a December 1981 statement, the veteran stated that he had 
been unable to obtain any medical evidence regarding his 
heart condition from 1952 to 1970, either from two former 
employers or from his family doctor, Dr. J. M., who had since 
passed away.  He stated that he did recall that Dr. M. had 
told him that he had some problems with his heart back in the 
early 1950's, but at that time Dr. M. didn't think it was too 
serious to prevent the veteran from working as a draftsman.  

In a January 1982 statement, the veteran stated that he had 
been employed by R. A. Co. in 1952 and had been told by the 
company doctor that he had what was considered to be a heart 
condition, but which was not serious enough to prevent him 
from working.

In March 1982, G. E. Co. responded to an inquiry from the RO 
and stated that they had no medical records on file for the 
veteran.  In March 1982, the veteran informed the RO that he 
had also been unable to obtain any information from two other 
former employers, including R. A.

In November and December 1984, the veteran submitted 
statements from two individuals with whom he had worked after 
service.  One stated that he was aware that the veteran had a 
heart problem, but that it did not interfere with his 
employment during the 1960s.  The other person, V. P., 
indicated that he had been associated with the plant 
physician at the R. A. Company, who had told him that the 
veteran could only be employed in a clerical position due to 
a heart condition and a hernia condition.

The veteran also submitted a November 1984 statement from an 
individual who indicated that he had been acquainted with the 
veteran and his mother for many years, particularly between 
1952 and 1971, as their family attorney.  He recalled the 
veteran's mother telling him of the difficulty that the 
veteran had in obtaining employment because of his heart and 
hernia conditions and he had personally observed the 
veteran's shortness of breath and complaints of chest pain.   

The veteran submitted a December 1984 letter from Dr. A. 
addressed to the R. A. Company, Inc., requesting their 
assistance in locating medical records for the veteran.  Dr. 
A. noted that, three weeks after leaving service in 1952, the 
veteran had begun working at R. where a physician had 
evidently discovered a heart condition and advised that the 
veteran be restricted to clerical work only.  Dr. A. 
requested that an exhaustive search be conducted to locate 
that physician's report.  R. A. responded in December 1984 
that they had no medical records for the veteran.

In a December 1984 statement, Dr. A. detailed his own 
personal knowledge of the course of the veteran's heart 
disease since June 1971.  He stated that during the veteran's 
service, the veteran reported once to a medical installation 
for treatment of a leg infection.  Dr. A. wrote that, three 
weeks after his separation from service, the veteran had been 
employed at R. A., where the company doctor had found a heart 
condition and assigned him to light duty only.  He concluded 
that, considering the veteran's history, in particular the 
fact that he was able to undertake heavy work prior to 
service, but only light work after service due to the heart 
condition that was detected only weeks after service, it 
would seem quite plausible to implicate his service 
experience as a causative factor in his disease.  

In a March 1985 statement, V. P. again affirmed his earlier 
statement. 

The veteran's family attorney also submitted another 
statement in March 1985 and stated that he had inquired of 
Dr. M. as to the exact nature of the veteran's heart disease, 
which he now remembered to have been "arterial sclerosis of 
the heart" and "atrial fibrillations [sic]."  

In an April 1985 affidavit, a fellow serviceman indicated 
that he was the veteran's squad leader in Korea.  He recalled 
the veteran having pains in his chest and shortness of breath 
and strength during a grueling schedule of continually 
climbing steep hills.  He stated that he was instrumental in 
having the veteran transferred to lighter duty with the 
chaplain.

In May 1985, the veteran submitted copies of his service 
records which showed a revision of his duties from machine 
gunner to chaplain's assistant in January 1952.  He reported 
that his transfer had been effectuated only after he had been 
on sick call and it had been determined by the medic that his 
chest pains and shortness of breath were real. 

A personal hearing was conducted before RO personnel in 
September 1985.  The veteran reiterated his contentions and 
discussed the evidence of record.  The veteran also testified 
as to his health before, during and after service.   

In September 1985, the veteran submitted another letter from 
Dr. A. dated in September 1985 reaffirming his support of the 
veteran's claim for service connection for a heart disorder, 
inasmuch as his atrial fibrillation was first diagnosed 
within weeks after his separation from service.

A personal hearing was conducted before Members of the Board 
at the RO in November 1985.  A transcript of that hearing was 
not prepared by VA.

In January 1986, a letter was received from Reverend G., an 
Army chaplain, dated in November 1985.  Father G. stated that 
he was the regimental chaplain to whom the veteran was 
assigned as a chaplain's assistant during service.  He wrote 
that he believed he was able to get the veteran assigned as a 
chaplain's clerk because of a heart murmur or some such 
physical problem.  

In February 1986, the Board issued a decision denying service 
connection for a heart disorder and a bilateral hernia 
disorder.  Service connection for a heart disorder was denied 
primarily because of the absence from the record of any 
clinical evidence of a chronic heart disorder during service 
or within one year after service.  

In May 1986, the veteran's representative requested 
reconsideration of the February 1986 Board decision.  This 
statement was interpreted as a claim to reopen.    

In a June 1986 statement, Father G. reiterated what he had 
said in the previous statement.  

In June 1986, a letter to the veteran from Dr. A., dated in 
April 1986, was received.  

In June 1986, a March 1986 statement from the veteran's 
pharmacist was received.  

In a June 1986 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a heart disorder.  The 
veteran appealed this decision.  

In August 1986, the veteran's claim for service connection 
for post traumatic stress disorder (PTSD) was received.     

In September 1986, the veteran submitted an April 1986 
statement by Dr. A.  He also submitted duplicate evidence.   

In September and October 1986, the veteran submitted copies 
of his service records.  

In September 1986, VA treatment records dated in 1985 and 
1986 were associated with the claims folder.  

In October 1986, the veteran submitted duplicate evidence.  

In a September 1987 decision, the Board denied entitlement to 
service connection for a heart disorder.  The Board indicated 
that the evidence submitted in conjunction with the veteran's 
reopened claim did not establish a new factual basis which 
would support a grant of service connection for a heart 
disorder.  

In January 1988, VA treatment records dated in 1986 and 1987 
were received.  

In an October 1987 rating decision, the veteran's claim for 
entitlement to service connection for PTSD was denied.  The 
veteran appealed this determination.  

In April 1988, VA treatment records dated in 1987 and 1988 
were received.  

In June 1988, a response from the Marine Corps Historical 
Center was received with unit diaries and operation reports 
from the veteran's unit in Korea.  This evidence was 
submitted in support of the veteran's claim for service 
connection for PTSD. 

In June 1988, statements from Father G. and the veteran's 
service buddy were received.  

In January 1989, statements from the veteran's service buddy, 
Vet Center Team Leader, and the veteran's spouse were 
received.  The veteran also submitted a statement and 
photocopies of pictures taken in Korea.  This evidence was 
submitted in support of his PTSD claim.   

In an April 1989 decision, the Board granted entitlement to 
service connection for PTSD.  A May 1989 rating decision 
implemented the Board decision and granted service connection 
for PTSD.  

In July 1989, the veteran submitted a claim for service 
connection for a heart disorder as secondary to the service-
connected PTSD.  

In February 1990, a statement from Dr. J. Y., a resident 
physician in psychiatry, was received.  Dr. J.Y. indicated 
that he was treating the veteran for anxiety disorder and 
PTSD.  Dr. J.Y. stated that he could not say without a doubt 
that the veteran's chronic anxiety and stress have led to or 
exacerbated his current medical conditions.  However, Dr. 
J.Y. stated that it was his opinion that anxiety is a major 
contributing factor to heart disease.  Dr. J.Y. stated that 
it was safe to assume that the veteran's PTSD was a 
contributing factor to his current medical problems.  Dr. 
J.Y. submitted medical literature in support of his opinion.   

In February 1990, a statement by Dr. B.C., a cardiologist, 
was received.  Dr. B.C. stated that he has treated the 
veteran since September 1989 for chronic atrial fibrillation 
and arteriosclerotic heart disease and it was his opinion 
that the external chemical cause of his cardiovascular 
disability was due to and as the result of the PTSD with 
alcohol abuse.  Dr. B.C. stated that the internal chemical 
cause of these same disabilities was stress as a result of 
PTSD.  

In a March 1990 rating decision, the RO reopened the claim 
for service connection for a heart disorder and denied the 
claim.  

In October 1990, VA treatment records dated in 1989 and 1990 
were received.  

In February 1991, the veteran testified at a hearing before 
the Board.  

In an August 1991 decision, the Board denied the claim for 
service connection for a heart disorder as secondary to PTSD.  
The veteran appealed this decision.  

In a January 1993 memorandum decision, the Court vacated the 
August 1991 Board decision and remanded the matter to the 
Board for the Board to obtain a medical opinion and a medical 
examination, if needed, to assess the probability that the 
veteran's PTSD caused his cardiovascular disorder.  

In a March 1993 statement, Dr. W.K. stated that the stressors 
that the veteran experienced in Korea were the same kind of 
stressors that caused heart disease.  Dr. K. stated that he 
agreed with the conclusions of the veteran's cardiologist 
that the veteran's cardiovascular problems were related to 
his PTSD.  

In a March 1993 statement, Dr. B.C., a cardiologist, stated 
that the veteran's cardiovascular problems were causally 
related to his PTSD.  Dr. B.C. stated that this conclusion 
was based upon his experience as a practicing cardiologist as 
well as his experience and knowledge of the veteran's case.  
Dr. B.C. stated that it was clear from the veteran's history 
that the veteran's cardiovascular problems had their onset 
during the Korean War in 1951 and 1952.  Dr. B.C. stated that 
there was no medical doubt that such experiences caused the 
veteran's initial heart problems for which he began treatment 
following his separation from service.  Dr. B.C. stated that 
the relationship between the veteran's heart disease and 
stress was well documented and conceded by medical 
authorities.  Dr. B.C. stated that the fact that the veteran 
suffered PTSD which had its onset at the same time, was also 
consistent with the determination that the heart disease in 
fact had its onset in Korea.  Dr. B.C. stated that the PTSD 
and the heart disease are casually related to each other.  
Dr. B.C. stated that the stress and horror of combat 
precipitated both the PTSD and the atrial fibrillation.     

In September 1993, the Board remanded the issue of 
entitlement to service connection for a heart disorder on a 
direct basis and as secondary to the service-connected PTSD 
to the RO for additional development including psychiatric 
and cardiovascular examinations.  

In October 1993, VA treatment records dated from 1989 to 1993 
were received.  

In April 1994, the veteran underwent a VA mental disorders 
examination and the examination report was associated with 
the claims folder.  

In May 1994, the veteran underwent a VA cardiovascular 
examination and the report was associated with the claims 
folder.  The examiner opined that the veteran's 
cardiovascular problems started during the veteran's 
stressful period of his combat duty in Korea.  

In an August 1994 rating decision, the RO granted service 
connection for arteriosclerotic heart disease with angina, 
atrial fibrillation, congestive heart failure, and 
hypertension with residuals of cerebral accident with 
transient ischemic attacks.  The RO indicated that clinical 
records have been received in response to the request from 
the Board.  The RO reviewed the records and determined that 
the records were new and material in nature.  The RO reopened 
the claim for service connection for a heart disorder on a 
direct basis and as secondary to PTSD.  The RO indicated that 
all of the evidence in the claims folder had been reviewed 
and considered including the service medical records; reports 
from Dr. A. dated in September 1971 and December 1984; 
reports dated in June 1971; a December 1971 VA examination; 
statements by the veteran; a statement by V.P.; statements 
dated in November 1984 and March 1985 by J.S.; statements by 
M.C. dated in April 1985; statements by Father G. dated in 
November 1985 and February 1986; a report dated in February 
1990 by Dr. J.Y.; a March 1993 report by Dr. B.C.; a March 
1993 report by Dr. K.; medical records from Social Security 
Administration; a December 1993 report by Dr. A.; VA medical 
records from the VA medical center in Syracuse, New York; a 
December 1993 social survey; an April 1994 VA psychiatric 
examination; and a May 1994 VA cardiovascular examination.      

The RO stated that the preponderance of the evidence of 
record established that the veteran's heart disorder had its 
genesis during the Korean war service, although it may or may 
not have manifested itself until years later.  The RO 
specifically referred to the reports from Dr. J.Y, Dr. B.C., 
and Dr. W.K., and the recent VA examinations.  The RO stated 
that any reasonable doubt had been resolved in the veteran's 
favor.  The RO pointed out in its decision that the Dr. J.Y., 
in the February 1990 report, stated that he considered it 
safe to assume that the veteran's PTSD was a contributing 
factor to his current medical problems.  The RO also pointed 
out that in the March 1993 report, Dr. B.C., a cardiovascular 
specialist, stated that he felt that the veteran's 
cardiovascular problems were causally related to his PTSD.  
Dr. B.C. noted that he had reviewed the veteran's prior 
records and reviewed the veteran's activities while on active 
service in Korea.  Dr. B.C. stated that he was left with no 
medical doubt that such experiences caused the veteran's 
initial heart problems for which he began treatment following 
separation from service.  Dr. B.C. noted that the veteran's 
PTSD and heart disease were casually related to each other.  
The RO also noted that in a March 1993 report, Dr. W.K. 
stated that the stressors the veteran experienced in Korea 
represented the same kind of stress that caused heart 
disease.  The RO also noted that the May 1994 VA examination 
report indicated that the examiner concluded that after 
review of the veteran's records and the treating physician's 
reports, the veteran's cardiovascular problems started during 
a stressful period of his combat duty in Korea.    

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2002).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2002).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992. For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 
6 Vet. App. 40 (1993).  These cases will be discussed below.

Service connection law and regulations in effect at the time 
of the February 1986 Board decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C. § 310 (1982).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
heart disease becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C. §§ 312, 
313 (1982). 

As noted above, only the law as it existed at the time of the 
Board's decision may be considered.  See 38 C.F.R. 
§ 20.1403(b).

Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Court has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  In 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court stated that a request for revision of a previous 
decision on the basis of CUE was not an "application" or 
"claim for any benefit under the laws administered by the 
Secretary" for purposes of chapter 51 of title 38.  The 
Court held that a "claimant" as defined by the new § 5100 
includes a person applying for or seeking benefits under Part 
II or III of title 38, but cannot encompass a person seeking 
a revision of a final decision based upon CUE pursuant 
sections 5109A and 7111.  The Court found nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions. 

Discussion

The veteran asserts that the evidence that the VA considered 
in its 1994 decision that granted service connection for 
heart disease was essentially the same as the evidence that 
was before the Board in 1986.  Therefore, the denial of 
service connection for heart disorder in February 1986 was 
clearly and unmistakably erroneous.  

Initially, the Board finds that the veteran's motion for 
revision of the February 1986 Board decision based on CUE 
contains clear and specific allegations of CUE.  The Board 
will address the specific contention below.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Board has reviewed the record as it existed at the time 
of the February 6, 1986 decision in light of the law and 
regulations then in effect.  The Board finds that the 
February 6, 1986 decision was consistent with the law and 
regulations in effect at that time.  The correct facts as 
they were known at the time were before the adjudicators, and 
the Board correctly applied the statutory and regulatory 
provisions.  The Board finds that the February 6, 1986 
decision was supported by the evidence of record at that time 
and was a reasonable exercise of adjudicatory judgment.

In the February 6, 1986 Board decision, the Board denied 
entitlement to service connection for heart disease.  The 
Board based this determination upon the absence of any 
substantiating clinical findings during the veteran's period 
of service or within one year thereafter.  The Board found 
that clinically substantiated findings of a heart disorder 
were not shown until 1971.    

The Board's 1986 decision noted Dr. A.'s opinion regarding 
the in-service origin of the veteran's heart disorder, as 
well as his considerable efforts in developing evidence 
pertinent to the veteran's claim.  It was equally clear to 
the Board, however, that Dr. A, had based his opinion on his 
own current clinical findings, the history of the veteran's 
heart disorder as reported by him, and the recollections of 
other lay individuals.  Dr. A. conceded that he had not 
examined or treated the veteran until 1970, almost two 
decades after service.  The Board in 1986 noted the absence 
of any substantiating clinical findings during the veteran's 
period of service or within one year thereafter.  Therefore, 
rather than substituting its own medical opinion for that of 
Dr. A. which, in the Board's view, carried little probative 
weight as a medical opinion, the Board was merely weighing 
his opinion in conjunction with the other evidence, including 
medical evidence, of record which did not demonstrate the 
presence of a heart disorder during the pertinent timeframe.  
That evidence included service medical records, which do not 
show manifestations of heart disease, the information 
reported by the veteran when he filed his pension claim in 
1971, and the report of the VA examination conducted in 1971, 
which clearly reflected that the heart symptoms and treatment 
were of recent onset.  It is clear that the Board, in its 
February 1986 decision, carefully considered and weighed the 
evidence of record including the veteran's history and 
statements, and the statements and affidavits from Dr. A.  
That weighing of the evidence was a proper exercise of the 
Board's adjudicative responsibilities.  

As discussed above, the veteran contends that there was CUE 
in the February 1986 Board decision which denied entitlement 
to service connection for a heart disorder because when this 
claim was granted in August 1994, the VA considered the same 
evidence as it did in February 1986.  The veteran argues that 
therefore, the February 1986 Board decision must be CUE.  

Simply put, the Board finds the veteran's contention to have 
no merit.  It is clear from the record and from the reasons 
and bases in the August 1994 rating decision that the grant 
of service connection for arteriosclerotic heart disease with 
angina, atrial fibrillation, congestive heart failure, 
hypertension, and residuals of cerebral vascular accident 
transient ischemic attacks was based upon evidence that was 
submitted and associated with the claims file after the 
February 1986 Board decision.  In the August 1994 rating 
decision, the RO stated that the entire record was reviewed 
and considered in making the determination.  However, the RO 
specifically noted that evidence, which was not part of the 
record at the time of the February 1986 Board decision, was 
considered.  For instance, the RO specifically indicated that 
the February 1990 report by Dr. J.Y., the March 1993 report 
by Dr. W.K., the March 1993 report by Dr. B.C., and the May 
1994 VA examination report were considered.  This evidence is 
dated after the February 1986 Board decision and was 
associated with the claims folder after that date.  

In the August 1994 rating decision, after consideration of 
all of the evidence, the RO determined that the preponderance 
of the evidence established that the veteran's heart disorder 
had its genesis during his Korean War service, although it 
may or may not have manifested itself until years later.  The 
RO specifically referred to the reports by Dr. J.Y., Dr. 
B.C., Dr. W.K., and the May 1994 VA examination.  These 
medical opinions and reports are medical evidence of an 
etiological relationship between the veteran's current heart 
disorder and the stressors he experienced in service.  These 
medical opinions and reports also established that the 
veteran's service-connected PTSD was a contributing factor in 
the incurrence of the veteran's current heart disorder.  It 
is clear from the record at the time of the August 1994 
rating decision that this additional evidence, in addition to 
the evidence obtained in conjunction with the claim for 
service connection for PTSD, supported the grant of service 
connection for a heart disorder.  It is also clear that this 
evidence was not part of the record at the time of the 
February 1986 Board decision.  This evidence is dated after 
February 1986 and was received by the RO after February 1986.  
The date of receipt of this evidence is evidenced by the date 
stamped on the documents.  

The Board also points out that service connection for PTSD 
was granted after February 1986.  Service connection for PTSD 
was granted in an April 1989 Board decision and a May 1989 
rating decision implemented the Board decision.  The evidence 
pertaining to the veteran's PTSD claim was not part of the 
record at the time of the February 1986 rating decision.  It 
is clear from the August 1994 rating decision that the grant 
of service connection for a heart disorder was based upon a 
medical relationship between the service-connected PTSD and 
the current heart disorder.  At the time of the February 1986 
Board decision, the veteran had not even raised the issue of 
entitlement to service connection for PTSD.  This issue was 
not raised by the veteran until July 1989, when the veteran 
filed a claim for service connection for PTSD.  

The Board finds that it is clear from the record that 
subsequent to the February 1986 Board decision, additional 
evidence was received and based upon this evidence, service 
connection for a heart disorder was granted in August 1994.  
It is clear from the record that the Board, at the time of 
the February 1986 decision, did not consider the same 
evidence that the RO considered at the time of the August 
1994 rating decision.  The grant of service connection for a 
heart disorder in August 1994 was based upon evidence that 
was not part of the record at the time of the February 1986 
Board decision and was not even in existence at that time.  
Thus, the Board finds that the veteran's contention that 
there was CUE in the February 1986 Board decision to have no 
merit.     

There is no support for the conclusion that the Board's 
interpretation of the facts in the February 1986 Board 
decision was "undebatably incorrect" in that reasonable minds 
could only conclude that the veteran's heart disorder first 
manifested in service, was due to service, or was aggravated 
by service.  See Russell, 3 Vet. App. at 313.  There is 
evidence which supports the Board interpretation of the facts 
in the February 1986 decision and there is a factual basis 
for the Board's determination.  Thus, the Board finds that 
reasonable minds could conclude that service connection for a 
heart disorder was not warranted in February 1986.  As 
discussed in detail above, the record further shows that the 
grant of service connection for a heart disorder in August 
1994 was based upon evidence that associated with the record 
after the February 1986 Board decision.    

For the above reasons, the Board finds that the February 1986 
Board decision was adequately supported by the evidence then 
of record and that the statutory and regulatory provisions 
that existed at the time of the February 1986 decision were 
correctly applied.  Therefore, the Board concludes that the 
February 1986 decision did not contain CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403-20.1411.  The motion is 
accordingly denied. 




ORDER

The motion for reversal or revision of the February 1986 
Board decision is denied. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



